 

Exhibit 10.55

 

Execution Version

 

THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN
COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR PURCHASER SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A
NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

WECAST NETWORK, INC.

 

CONVERTIBLE Promissory NOTE

 

January 30, 2017

 

U.S. $50,000,000 Date of Issuance: __________, 20__

 

FOR VALUE RECEIVED, Wecast Network, Inc., a Nevada corporation (the “Company”),
hereby promises to pay to the order of BT Capital Global Limited, a British
Virgin Islands company (“Seller”), the aggregate principal sum of Fifty Million
Dollars ($50,000,000) (the “Principal”) in lawful money of the United States of
America and in immediately available funds, subject to the provisions contained
herein. This Convertible Note (this “Note”) is issued pursuant to the terms of
that certain Securities Purchase Agreement dated as of January 30, 2017 (the
“Effective Date”), by and between the Company and Seller (as amended from time
to time, the “Purchase Agreement”). The Company and Seller shall be collectively
referred to as the “Parties”. Unless otherwise expressly provided in this Note,
initially capitalized words or terms used in this Note shall have the meanings
set forth in the Purchase Agreement.

 

1.     Principal Repayment

 

1.1           Maturity Date. The Principal and any other amounts payable to
Seller hereunder, shall be due and payable to Seller on December 31, 2017 (the
“Maturity Date”).

 

1.2           Interest. Interest will accrue from the date hereof on the
Principal amount at the rate of fifty-six one hundredths of a percent (0.56%)
per annum until payment in full or until the conversion of the Principal
pursuant to Section 2 of this Note. If the Principal is not converted pursuant
to Section 2 of this Note, interest shall be paid with the Principal amount on
the Maturity Date. If the Principal is converted pursuant to Section 2 of this
Note, interest accrued through the Conversion Date shall be paid on the
Conversion Date in accordance with Section 2 of this Note.

 

1.3           Payment. All payments made pursuant to this Note shall be made by
check or wire transfer of immediately available funds and in lawful money of the
United States of America to Seller at the address for notices pursuant to
Section 5.4 below or at such other place as Seller may designate. Any payment on
this Note shall be applied first to accrued interest, then to other amounts
owing hereunder, and thereafter to the outstanding principal balance hereof.

 

1.4           Prepayment. The Company shall have the option to prepay this Note,
together with accrued but unpaid interest, in whole or in part, at any time
without premium or penalty.

 

2.     Conversion

 

2.1           Limitation on Conversion Pending Stockholder Approval. The Parties
acknowledge and agree that, absent receipt of the necessary stockholder approval
and fulfilment of the other Conversion

 



 

 

 

Conditions as set forth in Section 2.2 below, the Company shall not effect any
conversion, and Seller shall not have any right to convert, any portion of this
Note into shares of common stock of the Company (the “Common Stock”). Seller
shall not be entitled to vote any shares of Common Stock acquired by it pursuant
to this Note or the other Wecast Agreements in connection with any such
stockholder approval sought by the Company.

 

2.2           Stockholder Approval. As promptly as practicable after the Closing
under the Purchase Agreement, the Company covenants and agrees to use
commercially reasonable efforts to (i) obtain any approvals of the Company’s
stockholders required under the Company’s organizational documents, applicable
law and/or the listing rules and regulations of NASDAQ in connection with the
transactions contemplated by this Note, (ii) file an Information Statement
pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations promulgated thereunder with
the Securities and Exchange Commission with regard to the transactions
contemplated by this Note (the “Information Statement”), and (iii) mail the
definitive Information Statement to the Company’s stockholders (the “Conversion
Conditions”).

 

2.3           Automatic Conversion into Common Stock. Subject to Section 2.1,
upon satisfaction of the Conversion Conditions, all of the Principal and accrued
but unpaid interest shall be automatically converted into shares of the Common
Stock at a conversion rate of $1.50 per share of Common Stock (the “Conversion
Shares”).

 

2.4           Mechanics of Conversion. Upon satisfaction of the Conversion
Conditions, the Company and Seller shall agree to a date for such conversion
which, in no event, shall be earlier than twenty (20) calendar days following
the date of the satisfaction of the Conversion Conditions, in compliance with
Exchange Act Rule 14c-2(b) (the “Conversion Date”). On or before the Conversion
Date, Seller shall surrender the Note for conversion and the Company shall
denote in its corporate records the ownership by Seller of the Conversion
Shares, effective as of close of business on the Conversion Date. Effective as
of close of business on the Conversion Date (i) the rights of Seller with
respect to the Principal, together with all other amounts due hereunder to
Seller shall cease, and (ii) Seller shall be treated for all purposes as having
become the record holder of such Conversion Shares. Subject to the terms of
Section 2.4 of the Purchase Agreement and the Escrow Agreement, on the
Conversion Date the Conversion Shares shall be placed in the Escrow Account. The
issuance of Common Stock upon conversion of this Note shall be made without
charge to Seller for any tax in respect of such issuance, and such Conversion
Shares shall be issued in such names as may be directed by Seller.

  

2.5           Adjustment of Conversion Shares. Subject to Section 2.6 hereof,
the number and kind of Conversion Shares or other securities to be issued upon
conversion determined pursuant to Section 2.3 shall be subject to adjustment
from time to time upon the happening of certain events while this conversion
right remains outstanding, as follows:

 

(a)          Merger, Sale of Assets, etc. If the Company at any time shall
consolidate with or merge into or sell or convey all or substantially all its
assets to any other corporation or other entity, this Note shall thereafter be
deemed to evidence the right to purchase such number and kind of shares or other
securities and property as would have been issuable or distributable on account
of such consolidation, merger, sale or conveyance, upon or with respect to the
securities subject to the conversion or purchase right immediately prior to such
consolidation, merger, sale or conveyance. The foregoing provision shall
similarly apply to successive transactions of a similar nature by any such
successor or purchaser. Without limiting the generality of the foregoing, the
anti-dilution provisions of this Section 2.5 shall apply to such securities of
such successor or purchaser after any such consolidation, merger, sale or
conveyance.

 



 

 

 

(b)          Reclassification. If the Company at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note shall thereafter be deemed to evidence the right to
purchase an adjusted number of such securities and kind of securities as would
have been issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.

 

(c)          Stock Splits, Combinations and Dividends. If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the number of Conversion Shares to be issued upon conversion shall be
proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.

 

2.6           Adjustment Notices. Whenever the number of Conversion Shares to be
issued upon conversion is adjusted as provided in Section 2.5, the Company shall
promptly deliver to Seller written notice setting forth the revised number of
Conversion Shares with a statement of facts regarding the adjustment and the
computation thereof.

  

3.     Covenants of the Company

 

3.1           Payment of Principal; Conversion. Subject to the Performance
Guarantee in Section 2.3 of the Purchase Agreement and the terms of the Escrow
Agreement, the Company hereby covenants and agrees that it shall pay or cause to
be paid all amounts due hereunder on the Maturity Date or, if applicable prior
to the Maturity Date, the Company shall effect or cause to be effected any
conversion of the Principal into Conversion Shares.

 

3.2           Reserves. From the date hereof until the Conversion Date or
Maturity Date, whichever is later, the Company shall at all times reserve and
keep available, out of its authorized but unissued Common Stock, solely for the
purpose of issue upon conversion of this Note, such number of shares of Common
Stock as shall then be issuable upon the conversion of this Note. The Company
covenants that all such shares of Common Stock shall, upon issuance, be duly and
validly issued, fully paid and non-assessable.

 

4.     Default, Acceleration

 

4.1           Events of Default. Each of the following events shall be an “Event
of Default” hereunder: (i) the Company fails to pay timely any amounts due under
this Note on the date the same becomes due and payable, (ii) the Company
breaches any covenant, representation, warranty, or agreement under this Note or
any other Wecast Agreements, (iii) the Company files a petition or action for
relief under any bankruptcy, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any action in furtherance of
any of the foregoing, or (iv) an involuntary petition is filed against the
Company (unless such petition is dismissed or discharged within sixty (60) days
of filing) under any bankruptcy statute now or hereafter in effect, or a
custodian, receiver, trustee, assignee for the benefit of creditors (or other
similar official) is appointed to take possession, custody or control of any
property of the Company.

 

4.2           Acceleration. Upon the occurrence of an Event of Default, all
outstanding principal, accrued interest and other amounts owing hereunder shall,
at the option of Seller, and, in the case of an

 



 

 

 

Event of Default pursuant to Sections 4.1(a)(iii) or (iv) above, automatically,
be immediately due and payable. Seller shall have all rights and may exercise
any remedies available to it at law or in equity, successively or concurrently.

 

4.3           Costs of Collection. In the event of any Event of Default
hereunder, the Company shall pay all reasonable attorneys’ fees and court costs
incurred by Seller in enforcing and collecting this Note.

 

5.     Miscellaneous

 

5.1           Remedies Cumulative and Continuing. All powers and remedies of
Seller hereunder with respect to an Event of Default shall, to the extent
permitted by law, be deemed cumulative and not exclusive of any other thereof or
of any other power or remedy available to Seller, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements contained in this Note, and every power and remedy given by this Note
or by applicable law to Seller may be exercised from time to time, and as often
as shall be deemed expedient by Seller.

 

5.2           Replacement; Exchange. If this Note is destroyed, lost or stolen,
the Company will deliver a new note to Seller on the same terms and conditions
as this Note with a notation of the unpaid principal in substitution of the
prior Note. Seller shall furnish to the Company reasonable evidence that the
Note was destroyed, lost or stolen and any security or indemnity that may be
reasonably required by the Company in connection with the replacement of this
Note.

 

5.3           Choice of Law. This Note shall be governed by and construed in
accordance with the Requirements of Law of the State of New York without giving
effect to the principles of conflict of Laws.

 

5.4           Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered personally, telecopied or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given if delivered personally or telecopied, on the date of such
delivery, or if sent by reputable overnight courier, on the first Business Day
following the date of such mailing, as follows:

 

(a)if to the Company:

 

Wecast Network, Inc.

375 Greenwich Street, Suite 516

New York, New York 10013

Attn: Board of Directors

Telecopy: 86+10-8586-2775

 

(b)if to Seller:

 

BT Capital Global Limited

30 de Castro Street, Wickhams Cay I,

P.O. Box 4519, Road Town, Tortola, British Virgin Islands.

Attn: Legal Team

 

Any Party may by notice given in accordance with this Section 5.4 designate
another address or Person for receipt of notices hereunder.

 

5.5           Assignment. This Note shall be binding upon the Company and Seller
and its successors and assigns. Neither the Company nor Seller shall make any
assignment of its rights under this Note or

 



 

 

 

other Wecast Agreements or subject this Note or other Wecast Agreements or its
rights hereunder to any lien or security interest of any kind whatsoever; and
any such assignment, lien or security interest shall be absolutely void and
unenforceable as against Seller; provided, however, Seller shall be entitled to
assign this Note or other Wecast Agreements to an Affiliate or designee.

 

5.6           Cooperation; Further Action. Each Party to this Note shall,
without further consideration, execute and deliver any further or additional
instruments and perform any acts which may become reasonably necessary to
effectuate and carry out the purposes of this Note.

 

5.7           Severability. If any provision of this Note shall be held to be
invalid or unenforceable, such determination shall not affect the remaining
provisions of this Note.

 

5.8           Amendments. This Note may not be altered or amended, and no right
under this Note may be waived, except by a writing executed by the Parties to
this Note or except as otherwise provided in this Note. No waiver of any term,
provision, or condition of this Note, in any one or more instances, shall be
deemed or construed as a further or continuing waiver of any such term,
provision, or condition, or as a waiver of any other term, provision, or
condition of this Note.

 

5.9           Headings. The headings in this Note are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Note as of the date first
set forth above.

 

  WECAST NETWORK, INC.           By: /s/ Bing Yang   Name: Bing Yang   Title:
CEO         BT CAPITAL GLOBAL LIMITED:         By: /s/ Yang Siyi   Name: Yang
Siyi   Title: Director

 

[Signature Page – Convertible Promissory Note]

 



 

